Citation Nr: 1759820	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disability as a result of taking VA-prescribed medications and a subsequent bradycardia episode and February 2008 hospitalization.

2.  Entitlement to a disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) with bronchitis (herein a respiratory disability).

3.  Entitlement to a disability rating in excess of 30 percent for right knee degenerative joint disease status post total knee arthroplasty (herein right knee disability).


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

With respect to the two increased rating claims on appeal, the Veteran submitted a substantive appeal via a VA Form 9 (Appeal to [the Board]) in August 2011 in response to an August 2011 Statement of the Case (SOC) that addressed these issues.  This action placed these claims in appellate status.  In July 2014 a Supplemental Statement of the Case (SSOC) was issued addressing all three issues listed on appeal above.  The Veteran submitted a July 2014 VA Form 9 and marked a box stating "I have read the [SOC] and any [SSOC] I received.  I am only appealing these issues:" and the only issue referenced was the § 1151 issue.  The AOJ appeared to take this statement as a withdrawal of the Veteran's increased rating claims, as indicated in the electronic Veterans Appeals Control and Locator System (VACOLS).  The Board finds that the July 2014 VA Form 9 was not sufficient to withdraw the Veteran's increased rating claims appeals.  See 38 C.F.R. § 20.204(b) (2017) (stating that a withdrawal "must include...a statement that the appeal is withdrawn" and "[i]f the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal").  The Board notes that in a February 2016 statement, the Veteran stated that "I do not personally know of any open Appeals [Right Knee & COPD] other than 1151 claim."  The Veteran is free to withdraw the increased rating claims if he so desires.  Lacking such a withdrawal that complies with 38 C.F.R. § 20.204 (2017), these issues remain on appeal and will be addressed by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

§ 1151 Claim

In June 2008, the Veteran filed a claim stating that he "was hospitalized on [February 27, 2008] because of negative reactions to various medications prescribed by VA doctors.  Veteran was diagnosed as being over-medicated.  Veteran was placed in ICU for treatment of dizziness and heart palpitations.  Request compensation under the provisions of 38 USC Section 1151."

Under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability was service-connected.  As relevant, a disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and  (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and (2) the proximate cause of the disability was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA  in furnishing the hospital care, medical or surgical treatment, or examination or (b) an event not reasonably foreseeable.

In this case, the Veteran has contended that he has additional disability as the result of, essentially, VA's carelessness, negligence, lack of proper skill or error in judgment in prescribing medications that resulted in bradycardia and a February 2008 hospitalization.  In this regard, in a June 2009 statement the Veteran stated that "there was a definite Error in Judgment followed by Negligence Pharmacy in not reviewing all med's being taken and advising PP" (a possible abbreviation for prescribing practitioner).  In a July 2009 statement the Veteran stated that he "was provided a Beta Blocker which created serious conflicts with other already prescribed VA blood pressure medications [dizziness in the head like a stroke and extreme low [blood pressure] & pulse]" and that "[t]his was not a claim for dizziness [vertigo] and heart [irregular heart beat] palpitation, rather an error in judgment followed by negligence on part of the VA...Pharmacy for not checking all medications for conflicts and so advising PP.  This Medical Malpractice had a Life threatening consequences, for this Veteran" and that "[i]t is a fact, the errors in judgment and the negligence that followed; this event would not have taken place.  This case was not at the level of care or standard set-forth by the [VA]-Healthcare."  In an October 2009 statement the Veteran stated that his "claim[] was based on a lack of judgment and negligent on part of the VA Pharmacy not alerting my PP of the combinations of medications being taken" and that "[t]he VA had me on 18 different prescription Drugs which has been reduced to six total [not including the COPD Meds] since my emergency hospitalization, in February 2008."       

Medical records are of record from the February 2008 hospitalization.  The records included a Discharge Summary, which noted a final diagnosis of "Medication-induced bradycardia (beta blockers/calcium channel blocker)."  Regarding the Veteran's hospital course, it was noted that the Veteran "responded on his own simply by holding the beta blocker and verapamil with an appropriate heart rate...The [Veteran] did very well with simple medication changes.  On discharge, his blood pressure is controlled, he is not having angina or dyspnea, and he is with an appropriate heart rate."  The Discharge Summary also noted that the Veteran "is on a plethora of medications, primarily for symptom suppression, which I do not think are helping his overall sense of well being.  These medications should be reduced and tapered and eliminated" and it was noted that on discharge three medications were being discontinued (atenolol, hydrochlorothiazide and verapamil).  

In later statements, the Veteran raised various possible additional disabilities that may be related to taking VA-prescribed medications and a subsequent bradycardia episode and February 2008 hospitalization.  For example, on the July 2014 VA Form 9, the Veteran stated that he "had a very slow pulse rate [24PB - bradycardia] that has continue after 2008, which was caused by over medication [drugs] and so noted in my medication records.  What damages was done [Heart tissue damage]."  He also stated that during the February 2008 event "my eyes had rolled back into my head and I was not exactly coherent.  Stroke, depriving oxygen to the brain and can start killing brain cells in minutes."  He also referenced that in 2010 he was treated again for bradycardia.  In a February 2016 statement the Veteran referenced "[w]hat happens to any individual with a sustained low heart rate...If not treated, more serious issue become possible, including Brain Damage for lack of blood."  In a September 2016 statement, the Veteran referenced the February 2008 bradycardia episode, referenced that in May 2010 he "had another Bradycardia episode, except rate was much lower," stated that he was given a pace-maker following this episode and that "[s]evere forms of bradycardia, the heart beats so slowly that it doesn't pump enough blood to meet body's needs, and cause serious problems which can be life-threatening."  The Veteran further stated that "I don't know how much damage these bradycardia episodes have cause me.  I do know that one cannot shut the brain off from oxygen for very long without causing severe damage," referenced that "I...was quite active," that "[t]oday, I find myself losing track of what I am thinking at some point in my writing, that it take several minutes to get my mind tracking on the subject of my writing" and that he "[a]lso suffer[s] imbalance beyond the normal aging and must watch myself in walking around the house & in my yard."           

In review, the current unresolved issues relating to the § 1151 claim relate to whether the Veteran has a qualifying additional disability that was caused by VA's treatment (specifically the medications he was prescribed) and the proximate cause of any potential additional disability.  These issues raise medical questions that the Board is not competent to address.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA has not obtained an opinion during the course of this appeal.  In light of the medical issues raised by the record, the Board finds that remand is required in order to obtain a VA opinion, as outlined further in the remand directives below.

Also, VA treatment records appear complete from September 2002 until May 2013 and from June 2015 to June 23, 2016.  The Veteran has specifically referenced outstanding VA treatment records that are not of record.  In this regard, on the July 2014 VA Form 9 the Veteran referenced medical records after May 2013 (from June 2014) and in a July 2016 statement (handwritten on a copy of the July 2014 VA Form 9) he stated to "check medical records thru [June 30, 2016]."  As such, on remand, all outstanding VA treatment records must be obtained.

In addition, it appears that the Veteran applied for medical reimbursement from VA in relation to the February 2008 hospitalization discussed above.  In this regard, of record is a VA Form 10-583 (Claim for Payment of Cost of Unauthorized Medical Services) that referenced such hospitalization.  Of record is an August 2008 statement from a VA Medical Center Director to a United States Senator that stated that the "claims submitted for date of service February 26, 2008; this claim has been approved for payment."  The Board notes that these kinds of claims are processed by the Veteran's Health Administration (VHA), rather than ROs, and that related records are typically stored separately from a Veteran's claims file.  As records relating to this claim may contain relevant information to the Veteran's § 1151 claim, on remand any available records related to a medical reimbursement claim related to February 2008 private treatment should be obtained.

Finally, the Board notes that the Veteran has submitted statements during the course of the appeal that relate to a possible separate § 1151 claim that is beyond the scope of the claim on appeal before the Board.  As outlined, the claim on appeal relates to additional disability as a result of taking VA-prescribed medications and a subsequent bradycardia episode and February 2008 hospitalization.  In statements in February 2016, July 2016 and September 2016, the Veteran also referenced being taken off cholesterol medication in 2009 and, essentially, that such was negligent and resulted in additional disability that occurred in 2014.  These statements involve entirely different VA action than the claim on appeal discussed in depth above.  The AOJ did not develop or adjudicate this issue and the Board does not have jurisdiction to address these contentions.  The Veteran is advised that he may file an additional § 1151 claim related to the cholesterol medication issue, if he wishes.

Respiratory Disability Claim

The Veteran was last afforded a VA examination with respect to his respiratory disability in April 2012.  As noted in the Introduction above, the AOJ appeared to consider this claim as withdrawn in July 2014.  Following a Congressional inquiry response in February 2016 that, essentially, noted the respiratory disability claim as still being on appeal, a February 2016 deferred rating decision instructed to request a new VA examination and to send the Veteran a letter informing him of such.  A later February 29, 2016 statement from the Veteran, presumably in response to the referenced letter that is not of record, stated "[a]fter reading your form letter with fill-ins, we have the following questions," followed by "What Claim Appeal is Department talking about?" and "[w]e only know of One Appeal & that is the 1151 claim filed back in 2011.  No other Appeals are open as noted on [VA's eBenefits website].  I do not personally know of any open Appeals [Right Knee & COPD] other than 1151 claim."  A March 2, 2016 record noted that the Veteran "refused" a March 9, 2016 VA examination for his respiratory disability.  It was noted that "Veteran states condition has worsened but still refused examination."

Upon review, VA's actions were not clear as to what issues were on appeal and specifically whether the respiratory disability claim was on appeal.  As explained in the Introduction above, this claim is still on appeal.  The Veteran's February 29, 2016 statement expressed confusion in regards to what issues were on appeal and two days later he was contacted in regards to scheduling a VA examination, which he refused.  As noted, the Veteran's last VA examination for his respiratory disability was in April 2012 and in March 2016 he stated that this condition had worsened.  As such, given VA's unclear actions as to the status of this appeal, and affording the Veteran the benefit of the doubt, the Board finds that remand is warranted to afford the Veteran a VA examination in order to determine the current severity of his respiratory disability.  The Board acknowledges that the Veteran refused such an examination in March 2016, but as noted, this refusal occurred in the context of confusion in regards to the issues on appeal.  The Board's current remand will have provided the Veteran adequate and accurate information as to the status of this appeal.  If on remand the Veteran still refuses the requested VA examination, he is advised that when a veteran fails to report for an examination "scheduled in conjunction with ...a claim for increase, the claim shall be denied."  See 38 C.F.R. § 3.655(b) (2017).  In this regard, in the Veteran's June 2008 claim, he stated that he "is currently 0% service-connected for bronchitis.  Veteran has developed COPD.  Request evaluation of this service-connected condition for increased severity."  As such, this claim is properly viewed as an increased rating claim.  


Right Knee Disability Claim

The Veteran had a right knee total arthroplasty (knee replacement) in December 2008 and pursuant to Diagnostic Code 5055 was assigned a 100 percent disability rating until January 31, 2010, which was followed by a 30 percent disability rating thereafter.  The Veteran was last afforded a VA examination in April 2012, which was the only VA examination conducted following his December 2008 right knee arthroplasty.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017), as relevant, states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  The April 2012 VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, which specifically includes those from May 2013 to June 2015 and from June 23, 2016.

2.  Obtain any available records related to a medical reimbursement claim related to private February 2008 treatment.

3.  After completing the actions above, obtain a VA opinion from a medical professional that does not work in the Phoenix VA healthcare system.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by the Veteran taking VA-prescribed medications and a subsequent bradycardia episode and February 2008 hospitalization.

b.  If the answer to "a" is affirmative, whether it is at least as likely as not (50 percent or greater) (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing the medications that the Veteran took; or (ii) that the additional disability was an event not reasonably foreseeable.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  Afford the Veteran an appropriate VA examination to determine the current severity of his respiratory disability.

5.  Afford the Veteran an appropriate VA examination to determine the current severity of his right knee disability.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




